DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application, which discloses and claims only subject matter disclosed in prior Application No. 15/766,649, filed 04/06/2018, appears to claim only subject matter directed to an invention that is independent and distinct from that claimed in the prior application, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a divisional application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Information Disclosure Statement
The information disclosure statement filed 12/30/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown et al. (Agricultural and Food Chemistry, 1963).
In regard to claim 1, Brown et al. disclose a method for preparing a flowable liquid composition (e.g. a solution) [pg. 217, center column, line 24], the method comprising the steps of:
providing a solution of potassium polyphosphate (e.g. a solution of 5 grams K4P2O7 in 50 ml of water) [pg. 217, center column, lines 17-18]; and
introducing a water-soluble calcium salt (e.g. Ca(C2H3O2)2 solution) to the aqueous solution of potassium polyphosphate [pg. 217, center column, lines 14-18] to form the flowable liquid in the form of an aqueous dispersion of potassium calcium polyphosphate (e.g. solution of CaK2P2O7) [pg. 217, center column, line 24], wherein the compounds produced are encountered in fertilizers [pg. 214, 3rd column].

In regard to claim 2, Brown et al. disclose potassium calcium polyphosphate in the form of dipotassium calcium pyrophosphate (e.g. CaK2P2O7) [pg. 217, center column, line 24].

In regard to claims 5-6, Brown et al. disclose adding 15 ml of 0.5M Ca(C2H3O2)2 solution to a solution of 5 grams of K4P207 in 50 ml of water. At these amounts, the molar ratio of moles of calcium within the calcium salt to moles of phosphorous within the potassium polyphosphate is approximately 1:4.

In regard to claims 7-8, Brown et al. disclose a water-soluble calcium salt in the form of calcium acetate (e.g. Ca(C2H3O2)2 [pg. 217, center column, lines 14-18].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (Agricultural and Food Chemistry, 1963).

	In regard to claim 3, Brown et al. describe the calcium potassium pyrophosphates as compounds in fertilizers [pg. 214, 3rd column]. The reference does not explicitly describe a calcium potassium pyrophosphate production method further including the step of introducing a plant nutrition compound or a plant growth regulator. However, Brown describes sources of nitrogen and phosphorus for growing plants [pg. 214, 2nd column]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include additional plant nutrient(s) such as nitrogen to the calcium potassium pyrophosphate formulated by Brown et al. One of ordinary skill in the art would have been motivated to do so because nitrogen, phosphorous and potassium are the main ingredients in most fertilizers.

In regard to claim 4, Brown et al. disclose an example in which the solution of potassium polyphosphate is tetrapotassium pyrophosphate (e.g. K4P2O7) [pg. 217, center column, lines 17-18]; and where the solution of tetrapotassium pyrophosphate is about 10 parts by weight by weight tetrapotassium pyrophosphate per 100 parts by weight water [pg. 217, center column, lines 16-18]. While this does not lie inside the claimed range, “differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical”. [MPEP 2144.05 II. A.]. In this case water is an inert component/carrier used in the reaction to formulate the liquid composition described by Brown and the concentration of the pyrophosphate component in aqueous solution is not critical to the claimed method. It would have been obvious to one of ordinary skill in the art to discover the optimum or workable ranges of the aqueous component(s) by routine experimentation.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (Agricultural and Food Chemistry, 1963) as applied to claim 1 above, and further in view of Matthiesen (US Patent Publication No. 2007/0287826 A1).
In regard to claim 9, Brown et al. disclose water-soluble calcium salts in the form of, for example, calcium acetate (e.g. Ca(C2H3O2)2 [pg. 217, center column, lines 14-18]. The reference does not explicitly disclose a calcium thiosulfate component.

Matthiesen describes calcium cation reaction agent materials. These Ca+2 containing agents include calcium thiosulfate and less-soluble calcium containing agents such as calcium acetate [0055]. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the water-soluble calcium component in the form of calcium thiosulfate in place of less-soluble calcium acetate. One of ordinary skill in the art would have been motivated to do so because when considering solubility in relation to reactivity, a more soluble component is more available to participate in reaction with the potassium polyphosphate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599. The examiner can normally be reached Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                         November 28, 2022